DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A (claims 1-20) in the reply filed on 09/20/2021 is acknowledged.

Claim Objections
Claim 14 objected to because of the following informalities: “[t]he printed circuit board” should be corrected to “the helix antenna”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12-16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090281401 A1 (hereinafter “Takenaka”).
	Claim 1: Takenaka teaches a helix antenna structure comprising: a plurality of loop antennas (e.g., see 31-33, 41-43, 51-52, 61-64 in FIGS. 7-10; e.g., see Para. 31, 
	Claim 2 and 15: Takenaka teaches the helix antenna as in claim 1, wherein the multilayered printed circuit board further comprises a second antenna feeding line splitting off from a second peripheral loop antenna and configured to be electrically connected to a second output terminal of the transmitter (e.g., see two feeding lines 23 of the 16a in FIGS. 7-9).
	Claim 3 and 16: Takenaka teaches the helix antenna as in claim 2, wherein the second antenna feeding line is partly disposed on the selected printed circuit board layer and partly disposed on a non-selected printed circuit board layer (e.g., see 23 in FIGS. 9 disposed on various other layers through 34, 35).

Claim 12: Takenaka teaches the helix antenna as in claim 1, wherein the selected printed circuit board layer further comprises the transmitter (e.g., 16a as shown).
Claim 13: Takenaka teaches the helix antenna as in claim 1, wherein the connection bridge is selected from the group consisting of: a printed circuit board via, a printed circuit board blind via, and a printed circuit board conductive trace (e.g., see Para. 36, 39).
	Claim 14: Takenaka teaches the printed circuit board as in claim 1, wherein the circuit board layers are circular with a diameter Dl, where Dl 1 5 millimeters.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka.
Claim 6: Takenaka does not explicitly disclose the helix antenna as in claim 5, wherein the selected printed circuit board layer is lengthwise located in a middle section of the multilayered printed circuit board.
However Takenaka teaches the transmitter circuit and its patterns and elements may be arranged as desired (e.g., variances shown in FIGS. 7-10) spaced from the antenna conductors in order to reduce the influence against the antenna characteristics (e.g., see Para. 43). Furthermore, the transmitter circuit can be finitely placed on any area of the three layers for example in FIGS. 7-8.
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to try to routinely experiment with various printed circuit board layers for the transmitter circuit of Takenaka in order to gauge the antenna characteristics to position the transmitter circuit and optimize the antenna characteristics for reduced influence of the transmitter circuit to arrive at a middle section of the multilayered printed circuit board.

Claim 20 is/are rejected under 35. U.S.C. 103 as being unpatentable over Takenaka in view of Applicant’s Admitted Prior Art (hereinafter “AAPA”).
Claim 20: Takenka teaches the helix antenna structure of claim 15, wherein the peripheral loop antennas are circular (as shown) but not with a diameter D2 and satisfy the condition C = √2Sλ as claimed.

Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the wherein the peripheral loop antennas are with a diameter D2 and satisfy the condition C = √2Sλ as claimed in order to allow the antenna to transmit and/or receive circularly polarized waves as taught by AAPA.

Claim 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of US 20170133152 A1 (hereinafter “Kouchi”).
	Claim 4 and 17: Takenaka does not explicitly disclose the helix antenna as in claim 2, wherein the entire second antenna feeding line is disposed on a non-selected printed circuit board layer. 
However Takenaka clearly shows one of the two feeding lines in FIG. 9A can vary from the level of the other of the two feeding lines. Takenaka further teaches that the transmitting circuit elements may be arranged as desired depending on antenna influence characteristics on the patterns and elements of the transmitting circuit (e.g., see Para. 43). 
Furthermore, Kouchi teaches a multilayered printed circuit board comprising a plurality of printed circuit board layers (e.g., see 1, 4 in FIG. 1), each printed circuit board layer comprising a peripheral loop antenna (e.g., see 2, 3), the multilayered printed circuit board comprising a plurality of connection bridges (e.g., see 8), each connection bridge connecting two loop antennas and functioning as a monopole 
Before the effective filing date of the invention, it would have been obvious to a skilled artisan to form the entire second antenna feeding line of Takenaka on a different printed circuit board layer than the one having the transmitter, at least partly based on the teachings of Kouchi, as desired in their arrangement in order to form the second feeding line more separately from the antenna conductors to reduce influence against antenna characteristics as suggested by Takenaka.

Allowable Subject Matter
Claim 7-11 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAL PATEL/Examiner, Art Unit 2845                                                                                                                                                                                                        
/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845